                                                Plaintiffs' Exhibit 8
Case 1:20-cv-01624-SCJ Document 30-8 Filed 04/26/20 Page 1 of 4


       Home        I Need To...   Departments    Tax Payers   Court System



              Contact Us




         Probate Court
                                                       Plaintiffs' Exhibit 8
Case 1:20-cv-01624-SCJ Document 30-8 Filed 04/26/20 Page 2 of 4




                                Keith Wood
                              Probate Judge
                              (678) 493-6160


                          Back to Probate Court


                          Forms and Documents


                           Contact Department


                             Send Us An Email




Weapons Carry License FAQ
Georgia Weapons Carry License FAQ

The purpose of this document is to answer some of the questions we get
from citizens who are interested in applying for a Georgia Weapons Carry
License (WCL).

Where can I carry my weapons?

This is the Court’s most frequently asked question and it is one that can
not be legally answered either by the sta or the judge. The best way to
 nd out the answer to this question is to begin with a review of O.C.G.A.
§§16-11-126 through 16-11-136. You can nd these code sections either
online (https://www.lexis-nexis.com/hottopics/gacode/default.asp) or at
your local library.

How much does it cost to get a WCL?
                                                          Plaintiffs' Exhibit 8
Case 1:20-cv-01624-SCJ Document 30-8 Filed 04/26/20 Page 3 of 4
The initial cost to apply for a license is $76.00, broken down as follows:
$30.00 application fee, $5.00 ngerprint fee and $41.00 fee from the G.B.I
to conduct the background check. Cash, money order, and credit/debit
cards are acceptable forms of payment. (NO CHECKS) *Note: There will be
a convenience charge for all card transactions.

If you qualify for a renewal license, the cost is the $30.00 application fee
only.

Do I need to go to the Sheri ’s O ce to get ngerprinted?

In May 2008, the Cherokee County Probate Court obtained a Live Scan
terminal in order to conduct the ngerprint checks required by law to
issue a WCL. This means that there is no longer a need for an applicant to
have their ngerprints done at the Sheri ’s Department.

I already have a WCL and simply need to get it renewed. Do I have to go
through the whole application and ngerprint process again?

Depends. If your license has been expired for more than 30 days, then yes.
If it has not expired or has been expired for less than 30 days, then you
will not be ngerprinted again (unless you insist).

Where do I get a concealed rearm permit?

There is only one type of license issued by this Court, and it is called a
Georgia Weapons Carry License. See O.C.G.A. §16-11-129. It has also been
called, among other things, a Pistol Toter’s Permit, a Carry Permit, Georgia
Firearms License and a Concealed Weapon Permit.

Where do I register my guns?

It is the understanding of this Court that, in the State of Georgia, you are
not required to register your rearms. Again, check with your local law
enforcement agency for any local rules.

How long will it take to get my license after I apply?

The answer to this question varies signi cantly. Some applicants have
 ngerprints that are di cult to read electronically and are required to be
printed a second time. If the electronic prints are not accepted, it may be
necessary to submit printed cards which can take several months to be
deciphered by the F.B.I. and the G.B.I. Also, non- ngerprint based criminal
histories, including the NICS check, are name-based only and sometimes
require additional time to sift through depending on the applicant’s name.

In addition to bad prints, some applicants have criminal histories
which lack dispositions, need to be interpreted or have other issues.

If there may be a delay in issuing the license, the applicant will be given
notice of the issue with their application and how the issue may be
resolved. Due to many variables involved with obtaining a complete
criminal history the sta will be unable to provide you with speci cs as to
        Case 1:20-cv-01624-SCJ Document 30-8 Filed 04/26/20 Page 4 of 4
                                                                                  Plaintiffs' Exhibit 8
         criminal history, the sta will be unable to provide you with speci cs as to
         when you will receive your license.

         What would prevent me from receiving a WCL?

         For a list of things that would render an applicant ineligible to receive a
         WCL, please see O.C.G.A. §§16-11-129.

         I was ngerprinted when I joined the United States Navy in 1978. Don’t you
         already have my ngerprints on le?

         Fingerprints are not stored in this o ce. They are simply a unique
         identi er, much like a person’s name, that is used as a means of reference
         in order to obtain a (hopefully) complete criminal history.

         I’ve applied for a WCL and have been denied due to my 15 page criminal
         history containing multiple felony and drug convictions. Do I get my money
         back?

         No.




                                       WHERE METRO MEETS THE
                                            MOUNTAINS

Cherokee County, Georgia "Where Metro Meets the Mountains" | © Cherokee County Board of
                                    Commissioners

          County Email | Privacy Statement | Terms and Conditions | ADA Compliance | Human Tra cking Notice




                                             Select Language
                                            Powered by        Translate
